ORDER
PER CURIAM.
Karen A. Baldridge (“Baldridge”) appeals from the circuit court’s judgment awarding Respondent costs and attorney’s fees under Rule 90.18(b). We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).
We further grant Respondent’s motion for costs and attorney’s fees on this appeal pursuant to Rule 90.18(c) and Rule 84.21.